Citation Nr: 0706676	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury. 

2. Entitlement to service connection for residuals of a left 
knee injury.  

3. Entitlement to service connection for residuals of right 
ankle injury. 

4. Entitlement to service connection for residuals of a left 
ankle injury.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  

In May 2006, the veteran withdrew his request for a hearing 
before the Board. 


FINDINGS OF FACT

1. Residuals of a right knee injury are not currently shown. 

2. Residuals of a left knee injury are not currently shown. 

3. Residuals of right ankle injury are not currently shown. 

4. Residuals of a left ankle injury are not currently shown. 


CONCLUSIONS OF LAW

1. Residuals of a right knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2. Residuals of a left knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002). 

3. Residuals of a right ankle injury were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4. Residuals of a left ankle injury were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with pre- and post- adjudication 
VCAA notice by letters, dated in May 2004 and July 2006.  The 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the degree of disability assignable notice 
came after the initial adjudication of the claims the timing 
of the notice did comply with the requirement that the notice 
must precede the adjudication.  Since the Board is denying 
the claims, any question as to the disability rating is 
rendered moot and the post-adjudication notice has not 
prejudiced the veteran's claims. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when necessary to make a 
decision on a claim.  As no current disability is shown, a 
medical examination is not required under 38 C.F.R. 
§ 3.159(c)(4).  As veteran has not identified any additional 
evidence pertinent to the current claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

The service records reveal that the veteran attended Airborne 
School and he earned the Parachutist Badge. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of any knee or ankle abnormality or 
injury. On separation examination, the veteran reported 
cramps in his legs due to exercise.  The lower extremities 
were evaluated as normal.  No knee or ankle injury was listed 
as a diagnosis. 

After service, VA records, dated from 2004 to 2005, disclose 
that in January 2004 the veteran complained of bilateral knee 
pain of about five years' duration.  Laboratory tests 
revealed elevated uric acid.  The assessment was 
crystalline-induced arthritis, that is, calcium pyrophosphate 
dihydrate (CPPD) arthritis or arthropathy, which was also 
referred to as pseudogout. 

There is no medical evidence of current residuals of a right 
or left ankle injury. 

In November 2005, the veteran stated that he believed that 
the pain in his knees and ankles was caused by the trauma to 
the joints, resulting from his parachute jumps in service.

The Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty during service.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service.  This may be accomplished by affirmatively 
showing inception.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

The Analysis

The service medical records contain no finding or history of 
a right or left knee injury or abnormality.  The record 
contains no medical findings of any knee pathology until 
2004, more than 40 years after the veteran was discharged 
from service, when bilateral knee pain of about five years' 
duration was noted by history and laboratory tests revealed 
elevated uric acid, which was assessed as crystalline-induced 
arthritis, that is, calcium pyrophosphate dihydrate (CPPD) 
arthritis or arthropathy, which was also referred to as 
pseudogout, which has not been attributed to any injury.  In 
the absence of current residuals of a right knee or left knee 
injury, there can be no valid claims for service connection 
and the claims of service connection fail.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

To the extent that the veteran relates his current knee pain 
to the trauma resulting from his parachute jumps during 
service, where, as here, the determinative issues involve 
questions of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claims. The veteran as a layperson is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements and testimony to the extent 
that he associates knee pain to service does not constitute 
favorable medical evidence to support his claims. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Also, the service medical records contain no reference to a 
complaint, finding, or history of a right or left ankle 
injury.  Moreover, residuals of a right or left ankle injury 
have not been documented by competent medical evidence at any 
time after service and residuals of a right or left ankle 
injury are not currently shown.  In the absence of proof of 
present residuals of a right or left ankle injury, there can 
be no valid claims for service connection and the claims of 
service connection fail.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006). 

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence, supporting the claims of service connection for the 
reasons articulated above, the preponderance of the evidence 
is against the claims, and the reasonable doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for residuals of a right knee injury is 
denied. 

Service connection for residuals of a left knee injury is 
denied.  

Service connection for residuals of right ankle injury is 
denied. 

Service connection for residuals of a left ankle injury is 
denied. 


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


